DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-20 are objected to because of the following informalities:  
There are multiple instances in claims 2-20 where the preamble of a claim states “an ablation probe of claim #”. This should be changed to --the ablation probe of claim #-- 
Claim 14 states “wherein the hinge portion comprises one or weakened portions”. It appears the claim should recite --wherein the hinge portion comprises one or more weakened portions--
Claim 18 states “i) the or an inner conductor, and; ii) the or an outer conductor”. This should be changed to --i) an inner conductor, and; ii) an outer conductor--
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-7, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brannon (U.S. Patent Application Publication No. 2015216596).
Regarding claim 1, Brannon teaches a microwave ablation probe ([0032]; Fig. 3), comprising: an applicator arranged to apply microwave radiation to heat surrounding tissue (Fig. 3, element 100); a feeding cable arranged to supply electromagnetic energy to the applicator ([0034]; Fig. 3, element 15); a coolant flow path via which coolant is able to flow ([0036]; Fig. 3, elements 331, 335); and a choke arranged to reduce power reflected from the applicator along the feeding cable ([0073]; Fig. 3, element "B"), wherein the choke comprises: a choke member cooled by coolant flowing in the coolant flow path (Fig. 3), the choke member extending between two points spaced apart in a direction having at least a component parallel to a longitudinal axis of the feeding cable ([0073, 0075]; Fig. 3, element "B", element "L1"), the choke member comprising one or more turns extending around the longitudinal axis of the feeding cable ([0073, 0075]; Fig. 3, element "B", element "L1").
Regarding claim 3, Brannon further teaches wherein the choke member comprises one or more curved portions extending around the longitudinal axis ([0075]), the one or more curved portions being linked by one or more connecting portions extending in a direction having at least a component parallel to the longitudinal axis, and optionally wherein the one or more curved portions extend in a plane orthogonal to the longitudinal axis ([0075]).
Regarding claim 4, Brannon further teaches wherein: a) the choke member is disposed at least partly within the coolant flow path; and/or b) the coolant flow path is arranged to provide a uniform 
Regarding claim 6, Brannon further teaches a first surrounding member arranged to at least partly surround the feeding cable (Fig. 3, element 231), wherein the choke member is disposed within the first surrounding member, and preferably wherein the first surrounding member comprises a tube arranged to surround the feeding cable (Fig. 3, element 231).
Regarding claim 7, Brannon further teaches wherein the coolant flow path comprises a feeding cable cooling portion comprising a channel formed between the feeding cable and the first surrounding member (Fig. 3, element 331), and wherein the choke member is arranged within the channel (Fig. 3, element 331).
Regarding claim 18, Brannon further teaches the feeding cable comprising: i) an inner conductor (Fig. 3, element 220), and; ii) an outer conductor (Fig. 3, element 224), wherein the applicator comprises: an antenna portion of the inner conductor, the antenna portion extending from a distal end of the outer conductor (Fig. 3); and an overlapping antenna member electrically coupled to the inner conductor (Fig. 3, element 383), the overlapping antenna member at least partly overlapping the antenna portion of the inner conductor along the length of the antenna portion of the inner conductor (Fig. 3, element 383).
Regarding claim 19, Brannon further teaches wherein the overlapping member comprises one or more turns around the length of the antenna portion of the feeding cable ([0071]; Fig. 3, element 383), and optionally wherein the geometry of the overlapping member has a minimum spacing parameter, the minimum spacing parameter being greater than 0.05% of the wavelength of the radiation emitted by the applicator measured in air (since this last element is admitted to be optional, it is not required to find in a prior art search).
Regarding claim 20, Brannon further teaches wherein the applicator further comprises a dielectric insulator (Fig. 3, element 310), at least part of the dielectric insulator being disposed between the antenna portion of the inner conductor and the overlapping antenna member (Fig. 3, element 310), and optionally wherein the dielectric insulator comprises an outer surface having a recessed portion, the recessed portion arranged to receive the overlapping antenna member (since this last element is admitted to be optional, it is not required to find in a prior art search).
Regarding claim 21, Brannon further teaches wherein any one or more of: a) the antenna portion of the inner conductor extends from the distal end of the outer conductor a distance of between 0.3 % and 10 % of the wavelength of the microwave radiation emitted by the applicator measured in air; and/or b) the overlapping antenna member extends along the length of the antenna portion of the inner conductor a distance of between 0.3 % and 20 % of the wavelength of the microwave radiation emitted by the applicator measured in air; and/or c) the overlapping antenna member is cooled by coolant flowing in the coolant flow path, and/or d) the applicator further comprises a sleeve member, the sleeve member arranged to at least partly surround the overlapping antenna member to restrict the transfer of heat from the overlapping antenna member ([0070]).
Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brannon (U.S. Patent Application Publication No. 20090187180).
Regarding claim 1, Brannon ‘180 teaches a microwave ablation probe ([0031]; Fig. 3), comprising: an applicator arranged to apply microwave radiation to heat surrounding tissue ([0031]; Fig. 3); a feeding cable arranged to supply electromagnetic energy to the applicator ([0031]; Fig. 3); a coolant flow path via which coolant is able to flow ([0031]; Fig. 3); and a choke arranged to reduce power reflected from the applicator along the feeding cable ([0031], [0041], [0058-0064]; Fig. 3, 15-18), wherein the choke comprises: a choke member cooled by coolant flowing in the coolant flow path ([0031], [0041], [0058-0064]; Fig. 3, 15-18), the choke member extending between two points spaced 
Regarding claim 6, Brannon ‘180 further teaches a first surrounding member arranged to at least partly surround the feeding cable (Fig. 3, Fig. 18), wherein the choke member is disposed within the first surrounding member, and preferably wherein the first surrounding member comprises a tube arranged to surround the feeding cable (Fig. 3, Fig. 18).
Regarding claim 7, Brannon ‘180 further teaches wherein the coolant flow path comprises a feeding cable cooling portion comprising a channel formed between the feeding cable and the first surrounding member ([0031]; Fig. 3, Fig. 18), and wherein the choke member is arranged within the channel ([0031]; Fig. 3, Fig. 18).
Regarding claim 8, Brannon ‘180 further teaches wherein the choke member is arranged to space apart an outer surface of the feeding cable and an inner surface of the first surrounding member to form the channel ([0058, 0060, 0064]; Fig. 18), and preferably wherein the choke member is arranged to concentrically align the feeding cable and the first surrounding member relative to each other ([0058, 0060, 0064]; Fig. 18).
Regarding claim 9, Brannon ‘180 further teaches wherein the choke member is arranged to electrically connect the first surrounding member to the feeding cable such that part of the first surrounding member forms part of the choke ([0058, 0060, 0064]; Fig. 18).
Regarding claim 10, Brannon ‘180 further teaches wherein the feeding cable comprises an inner conductor and an outer conductor ([0058, 0060, 0064]; Fig. 18), and wherein the choke member forms an electrical connection between the outer conductor of the feeding cable and the first surrounding member ([0058, 0060, 0064]; Fig. 18), and preferably wherein the electrical connection is formed at a distance spaced along the length of the feeding cable from a distal end of the outer conductor ([0041-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brannon ‘180 in view of Brannon (U.S. Patent Application Publication No. 20160058508).
Regarding claim 12, Brannon ‘180 further teaches wherein the choke comprises a choke region surrounding part of the feeding cable ([0058, 0060, 0064]; Fig. 18), the choke region being defined by the choke member and at least part of the first surrounding member ([0058, 0060, 0064]; Fig. 18).
Brannon ‘180 does not teach wherein the choke region is at least partly filled with: a) coolant flowing in the coolant flow path; and/or b) a portion of the applicator arranged to extend between the feeding cable and the first surrounding member.
Brannon ‘508, in an analogous device, teaches wherein the choke region is at least partly filled with: a) coolant flowing in the coolant flow path; and/or b) a portion of the applicator arranged to extend between the feeding cable and the first surrounding member ([0035]).
.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brannon ‘180 in view of Lenker (U.S. Patent Application Publication No. 20180289388).
Regarding claim 13, Brannon ‘180 teaches all the elements of the claimed invention as stated above.
Brannon ‘180 does not teach wherein the first surrounding member comprises a hinge portion, the hinge portion arranged to increase the flexibility of the first surrounding member, and wherein optionally the hinge portion is arranged: a) between a proximal end of the applicator and a distal end of the choke member; and/or b) so as to overlap with at least part of the choke member along the length of the feeding cable.
Lenker, in a similar field of endeavor, teaches wherein the first surrounding member comprises a hinge portion ([0142]; Fig. 7A, element 716), the hinge portion arranged to increase the flexibility of the first surrounding member ([0142]; Fig. 7A), and wherein optionally the hinge portion is arranged: a) between a proximal end of the applicator and a distal end of the choke member ([0142]; Fig. 7A; the slots are arranged all throughout the outer surface of the surrounding member. Thus when combined with Brannon ‘180, these slots would also exist between a proximal end of the applicator and a distal end of the choke member in addition to other areas along the outer surface of the surrounding member); and/or b) so as to overlap with at least part of the choke member along the length of the feeding cable.

Regarding claim 14, the combination of Brannon ‘180 and Lenker teaches all the elements of the claimed invention as stated above.
Brannon ‘180 does not teach wherein the hinge portion comprises one or weakened portions formed in the first surrounding member, and optionally wherein the weakened portions are arranged to encourage flexing of the ablation probe.
Lenker further teaches wherein the hinge portion comprises one or weakened portions formed in the first surrounding member ([0142]; Fig. 7A, element 716), and optionally wherein the weakened portions are arranged to encourage flexing of the ablation probe ([0142]; Fig. 7A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brannon ‘180 to where the hinge portion comprises one or weakened portions formed in the first surrounding member, and optionally wherein the weakened portions are arranged to encourage flexing of the ablation probe as taught by Lenker in order to allow for the device to have a greater range of motion when treating tissue in easy or more difficult to reach spaces.
Regarding claim 15, the combination of Brannon ‘180 and Lenker teaches all the elements of the claimed invention as stated above.

Lenker further teaches wherein the hinge portion is formed by one or more holes extending through the first surrounding member ([0142]; Fig. 7A, element 716), and preferably wherein the one or more holes are arranged to allow coolant to flow ([0142]; Fig. 7A; when combined with Brannon ‘180, which states that the coolant is meant to flow all throughout the device [0031], these holes/slots would have to allow for coolant to flow).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brannon ‘180 to where the hinge portion is formed by one or more holes extending through the first surrounding member, and preferably wherein the one or more holes are arranged to allow coolant to flow as taught by Lenker in order to allow for the device to ensure that proper cooling would be able to take place, thus ensuring that the temperature of tissue in the treatment zone along with tissue residing outside the said treatment zone did not overheat and result in irreparable damage along with ensuring that the device itself did not overheat.
Regarding claim 16, the combination of Brannon ‘180 and Lenker teaches all the elements of the claimed invention as stated above.
Brannon ‘180 further teaches wherein the coolant flow path comprises an applicator cooling portion arranged to deliver a flow of coolant to at least part of the applicator ([0031], [0041], [0058-0064]; Fig. 3, 15-18), and wherein any one or more of: a) the one or more holes are arranged to fluidly couple the applicator cooling portion to a cable cooling portion of the coolant flow path; b) wherein the ablation probe comprises a second surrounding member arranged to surround at least part of the applicator and/or the first surrounding member, wherein the applicator cooling portion comprises a channel formed between the second surrounding member and one or both of the applicator and first .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brannon ‘596 in view of Brannon (U.S. Patent Application Publication No. 20160192987).
Regarding claim 17, Brannon ‘596 teaches all the elements of the claimed invention as stated above.
Brannon ‘596 does not teach at least one temperature sensor, wherein any one of: a) the at least one temperature sensor comprises a thermocouple; b) the at least one temperature sensor is integrated with, or is formed by, at least part of the choke member.
Brannon ‘987, in an analogous device, teaches at least one temperature sensor, wherein any one of: a) the at least one temperature sensor comprises a thermocouple; b) the at least one temperature sensor is integrated with, or is formed by, at least part of the choke member ([0090-0091]; Fig. 7A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brannon ‘596 with at least one temperature sensor, wherein any one of: a) the at least one temperature sensor comprises a thermocouple; b) the at least one temperature sensor is integrated with, or is formed by, at least part of the choke member as taught by Brannon ‘987 in order to allow the user to track the temperature of the treated tissue during use of the device, thus enhancing the safety of using the device.
Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794